Title: From Thomas Jefferson to James Madison, 22 November 1822
From: Jefferson, Thomas
To: Madison, James


Dear Sir
Monticello
Nov. 22. 22.
The person who hands you this letter is an interesting subject of curiosity. he was taken prisoner by the Kickapoos when he supposes he must have been about 3. or 4. years of age, knows not whence taken, nor who were his parents. he escaped from the Indians at about 19. as he supposes, & about 7. years ago. he has applied himself to education, is a student of Medecine, & has assumed the name of Hunter as the translation of that given him by the Indians. to a good degree of genius he adds great observation and correct character. he has been recieved with great courtesy at N. York & Philada by the literati especially and also by the gens du monde. he has been long enough in this neighborhood to be much esteemed. he is setting out for the Medical lectures of Philada & asked me to give him a letter to you which I do, satisfied that the enquiries you will make of him, and to which he will answer with great willingness will gratify you to the full worth of the intrusion. he has prepared a very interesting book for publication.ten days ago I incurred the accident of breaking the small bone of the left fore-arm, & some disturbance of the small bones of the wrist. Dr Watkins attended promptly, set them well and all is doing well. he tells me I must submit to confinement till Christmas day. I had intended a visit to you shortly, but this disappoints it. Dawson has finished the account books very ably. Genl Cocke has been 3. days examining them. the vouchers wanting are reduced to about 4000.D. which can be got immediately, the persons being in the neighborhood. he thinks there will be scarcely a dollar unvouched. I salute mrs Madison and yourself with constant affection and respect.Th: Jefferson